JONES, Chief Judge.
This is an action for damages for personal injuries allegedly suffered by plaintiff as a result of a tractor and trailer operated by defendant being negligently driven into-the vehicle occupied by plaintiff. Defendant Orr owned the tractor and defendant Interstate owned the trailer attached thereto.
Defendants have filed a motion for a more definite statement as to plaintiff’s injuries and to require plaintiff to elect against which of the defendants she will proceed.
Paragraph 3 of the complaint seems-to be of sufficient clarity and detail to enable defendants to prepare a responsive-pleading. See Form 9, Appendix of Forms,. Rules of Civil Procedure, 28 U.S.C.A.
*215There appears to be no authority for the proposition that plaintiff must be required to elect as to parties at this stage of pleading where joint or several liability is alleged.
Defendants’ motion will be overruled.